IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE

                           JULY 1999 SESSION




STATE OF TENNESSEE,           *    C.C.A. # 01C01-9807-CC-00317

            Appellee,         *    WARREN COUNTY

VS.                           *                      FILED
                                   Honorable Charles D. Haston, Judge

TIM LEE MOORE,                *    (Habitual Traffic Offender)
                                                     September 24, 1999
            Appellant.        *
                                                    Cecil Crowson, Jr.
                                                   Appellate Court Clerk

FOR THE APPELLANT:                 FOR THE APPELLEE:

BILLY K. TOLLISON, III             PAUL G. SUMMERS
114 North College Street           Attorney General & Reporter
McMinnville, TN 37111
                                   KIM R. HELPER
                                   Assistant Attorney General
                                   425 Fifth Avenue North
                                   Nashville, TN 37243

                                   CLEMENT DALE POTTER
                                   District Attorney General

                                   THOMAS J. MINER
                                   Assistant District Attorney
                                   Professional Building
                                   McMinnville, TN 37111




OPINION FILED: _______________




AFFIRMED



JOHN EVERETT WILLIAMS,
Judge
                                   OPINION

      The defendant, Tim Lee Moore, was convicted upon his plea of guilty in

Warren County to Driving while Restriction in Effect, a Class E felony. See

Tenn. Code Ann. § 55-10-616. He was sentenced to the Department of

Correction for sixteen months as a Range I Standard offender. He appeals as of

right upon a certified question of law. See T.R.A.P. 3(b); Tenn. R. Crim. P.

37(b). The state asserts that the defendant did not properly reserve a certified

question of law. We AFFIRM the trial court.



       The defendant was originally charged with Driving while Restriction in

Effect and Driving while License Canceled, Suspended, or Revoked, fourth

offense. The charges resulted from a vehicle stop conducted by the Warren

County Sheriff’s office. While conducting a wheel tax road block, a Warren

County deputy noticed the defendant’s van with a small trailer pull into a private

drive. Rather than pulling further into the driveway where there was a turn-

around, the defendant began to back his trailer and van into the highway in an

attempt to turn around. The deputy testified that the van was stopped because

the driver created a traffic hazard by spending so much time turning around.

These observations indicated to him that the driver might be in some way

impaired.



       The defendant filed a motion to suppress all evidence obtained after the

stop, claiming that the stop was unconstitutional because the officer lacked the

requisite specific, articulable facts. The trial court denied the defendant’s motion

to suppress, and the defendant pled guilty to Driving while Restriction in Effect.

The other charge was dismissed.




                                        -2-
       The judgment form filed August 21, 1998, neither reflects that the

defendant reserved a certified question of law, nor incorporates by reference an

order setting forth a certified question of law. On July 24, 1998, the defendant

sought to amend his guilty plea to reserve the right to appeal a certified question

of law. That order provides as follows:

       Upon agreement between the State of Tennessee and Tim Lee
       Moore, with consent of the Court, and with good cause having
       been shown, it is hereby:

       Ordered, Adjudged, and Decreed that the defendant’s plea of guilty
       be amended to reserve the right to appeal the denial of the Motion
       to Suppress Evidence and the record shall so reflect.



       The state insists that the defendant has not properly reserved a certified

question of law to invoke our jurisdiction. We agree with the state that the

judgment and amended judgment fail to sufficiently state a certified question of

law or demonstrate that the question is dispositive.



       In State v. Preston, 759 S.W.2d 647 (Tenn. 1988), our Supreme Court

made explicit to the bench and bar exactly what the appellate courts require as

prerequisites to the consideration of the merits of a certified question of law.

These requirements are as follows:

       Regardless of what has appeared in prior petitions, orders, colloquy
       in open court or otherwise, the final order or judgment from which
       the time begins to run to pursue a T.R.A.P. 3 appeal must contain
       a statement of the dispositive certified question of law reserved by
       defendant for appellate review and the question of law must be
       stated so as to clearly identify the scope and the limits of the legal
       issue reserved. For example, where questions of law involve the
       validity of searches and the admissibility of statements and
       confessions, etc., the reasons relied upon by the defendant in the
       trial court at the suppression hearing must be identified in the
       statement of the certified question of law and review by the
       appellate courts will be limited to those passed upon by the trial
       judge and stated in the certified question, absent a constitutional
       requirement otherwise. Without an explicit statement of the
       certified question, neither the defendant, the State nor the trial
       judge can make a meaningful determination of whether the issue
       sought to be reviewed is dispositive of the case. . . . Also, the
       order must state that the certified question was expressly reserved
       as part of a plea agreement, that the State and the trial judge
       consented to the reservation and that the State and the trial judge

                                          -3-
      are of the opinion that the question is dispositive of the case. . . .
      No issue beyond the scope of the certified question will be
      considered.

Id. at 650 (emphasis added); see also State v. Caldwell, 924 S.W.2d 117, 118

(Tenn. Crim. App. 1995). Failure to properly reserve a certified question of law

pursuant to Preston will result in the dismissal of the appeal. See State v.

Pendergrass, 937 S.W.2d 834, 838 (Tenn. 1996).



      The judgment of the trial court is AFFIRMED and this appeal is dismissed.




                                          _____________________________
                                          JOHN EVERETT W ILLIAMS, Judge




CONCUR:




_______________________________
JOSEPH M. TIPTON, Judge




_______________________________
JAMES CURWOOD WITT, JR., Judge




                                         -4-